NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–18 are allowed. Claim 1 is independent. Claims 2–18 depend on claim 1. Claim 1 is drawn to “a display apparatus.” The text of the claim is reproduced below for reference.
Claim 1
“1. A display apparatus, comprising:
“a display panel configured to display an image;
“a housing module including a roller configured to have the display panel wound or unwound in the housing module;
“a rolling module including a structure connected to an upper portion of the display panel, and configured to wind or unwind the display panel according to a folding or unfolding of the structure;
“a vibration generating device in the structure that includes a plurality of sound generating modules configured to vibrate the display panel when the display panel is unwound from the roller and the structure is unfolded; and
“a weighting member on one surface of the display panel that overlaps a partition region surrounding each of the plurality of sound generating modules spaced apart from the weighting member.”

Table 1
The display apparatus includes a display panel that is wound/unwound by a roller and rolling module including a structure and stored in a housing module. The apparatus further includes a vibration generating device in the structure. The vibration generating device includes a plurality of sound generating modules that vibrate the display panel when the display panel is unwound and the structure is unfolded. And the claimed apparatus includes a weighting member on one surface of the display panel. The weighting member overlaps a partition region surrounding each sound generating module. The weighting member is also spaced apart from the sound generating modules.
The claimed display apparatus is largely built from known foldable display panel technology. See US 2016/0363960 at FIGs.1–5 (describing a display apparatus with a display panel that is wound/unwound by a roller and rolling module including a structure stored in a housing module); US 9,760,975 at FIG.14 (describing a foldable display with a plurality of vibration generating devices that vibrate the display.) However, the prior art does not anticipate or make obvious adding the claimed weighting member to a foldable display. The closest prior art reference is US 2017/0280246 (“Choi”). Choi describes a display panel configured with a plurality of vibrating generating modules 200, 200’ surrounded by partitions 400, 410, 410’, 420, 420’. Choi at ¶¶ 58–78, FIGs.2A, 2B. Choi describes the partitions as adhesive tape featuring a degree of elasticity. Choi does not characterize the partitions as weighting members, that is members that add significant weight to the partition regions on the backside of a display panel. Rather, the partitions act as air baffles in a rear volume instead of adding weight to increase a moment of inertia. Moreover, Choi’s partitions couple a panel 100 to a cover bottom 300. In this configuration, cover bottom 300 adds weight to panel 100 via partitions 400. However, cover bottom 300 is not “on” a surface of panel 100 as claimed, but is coupled to a surface of panel 100. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/7/2022